DETAILED ACTION
An amendment, amending claim 1 and 11, was entered on 3/16/22.  Claims 12-15 and 20 remain withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that a skilled artisan would not consider Nagatani related art as Nagatani does not relate to cooling of a deposition source, but to cooling of a projector.  This is not persuasive.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  MPEP § 2141.01(a)(I).  In this case, Nagatani is reasonably pertinent to the problem faced by the inventor (i.e. using a cooling gas to cool an object).
Applicant further argues that Nagatani does not teach or suggest providing a cooling gas having a thermal conductivity of at least 0.05 [W/(m*K)] at a pressure of 1-100 mbar.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In the current rejection, Nagatani is not relied upon for teaching the thermal conductivity.  Chern teaches that helium is a suitable cooling gas because it has a thermal conductivity of at least 0.05 [W/(m*K)].  Nagatani teaches that the thermal conductivity of the gas can be refined by adjusting the pressure of the gas.  Furthermore, one of ordinary skill in the art would have understood that the thermal conductivity of a gas at various pressures is a property of the gas which could be looked up and understood that helium has a thermal conductivity of at least 0.05 [W/(m*K)] over nearly the entire range of pressures from 1-100 mbar (see, e.g., Ganta et al., J. Chem. Phys. 135, p. 084313 at Fig 7).  Thus the combination of reference teaches that the gas has a thermal conductivity of at least 0.05 [W/(m*K)] and is supplied at a pressure of 1-100 mbar.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2017197824, machine translation) in light of Chern et al. (US 5,834,068) and Nagatani (US 2017/0214892).
Claims 1-4, 10 and 19:  Watanabe teaches a process of cooling an evaporation source which deposits organic material on a substrate (Abst.; p. 3) comprising the steps of: stopping deposition from the source located in a chamber (p. 2) and introducing a cooling gas into the chamber (p. 3).
Watanabe fails to discuss the thermal conductivity of the cooling gas.  Chern teaches a process of cooling a chamber after deposition and explains that suitable cooling gases include helium and hydrogen (7:46-54).  Chern further explains that the cooling gases used can be selected based on the desired thermal conductivity (7:46-54; Fig. 5) and that helium and hydrogen are preferred because they have a high thermal conductivity (over 0.05 W/(m*K) (Fig. 5).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected cooling gases, such as helium and/or hydrogen, having a thermal conductivity of greater than 0.05 W/(m*K) in the process of Watanabe depending on the desired thermal conductivity of the cooling gas.
Watanabe fails to teach the pressure of the cooling gas.  Nagatani teaches that adjusting the pressure of the cooling gas adjusts its thermal conductivity (¶ 0010) and Watanabe also teaches that the cooling time can be adjusted by adjusting the thermal conductivity of the cooling gas (p. 4).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a pressure of 1-100 mbar depending on the desired cooling time with the predictable expectation of success.
With respect to the percentages used, Watanabe teaches that hydrogen or helium can be selected as the gas (i.e. 100% of either one).
Claim 11:  Watanabe further teaches that the distribution assembly 5 of the evaporation source is cooled later than the crucible so that material is not deposited on the distribution assembly (i.e. claimed maintaining a heating of the distribution assembly which is in fluid communication with the crucible) (p. 4).  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Chern and Nagatani in light of Konishiike et al. (US 2009/0061079).
Claim 5:  Watanabe teaches that the thermal shield is spaced away from the source (p. 3, e.g.), but fails to discuss a distance.  Konishiike teaches a thermal shield spaced apart from the evaporation source and explains that the distance between the shield and the source is a balance of factors: too far and the shield won’t contain the source’s heat and too close and the shield will become a source of radiant heat itself (¶ 0045).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a distance of 4-20mm depending on a balancing of these factors with the predictable expectation of success.
Claim 6:  Watanabe teaches that cooling gas is provided in the space between the shield and the source (p. 3).
Claim 7:  Watanabe further teaches that the shield is cooled by a cooling system in contact with the shield (p. 4).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Chern and Nagatani in light of Bangert et al. (US 2017/0092899).
Claims 8 and 9:  Watanabe fails to teach that the shield plate is a stack of shield plates.  Bangert teaches a thermal shield around an evaporation source (Abst.; ¶ 0051) and explains that the shield is provided as a stack of shield plates each having a spacing of 0.1mm or more (¶ 0051).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a stack of shield plates as the shield plate in Watanabe with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712